            Case 3:19-cr-00155-SRU Document 70 Filed 06/19/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT

                                DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA,                     :       CASE NO.: 3:19CR155 (SRU)
       PLAINTIFF                              :
                                              :
V.                                            :
                                              :
DESNY SOSA-HERNANDEZ,                         :
                DEFENDANT                     :       JUNE 19, 2020


                           MOTION TO CONTINUE SENTENCING


       The defendant DESNY SOSA-HERNANDEZ, through undersigned counsel, respectfully
moves this Court to continue his Sentencing Hearing from June 29, 2020 to July 29, 2020 or a date
thereafter. In support of this motion, undersigned counsel represents as follows:


       1.       On March 29, 2019 Mr. Sosa-Hernandez was charged by Criminal Complaint with
                Possession with Intent to Distribute Narcotics, in violation of 21 U.S.C. §§ 841
                (a)(1), 841 (b)(1)(C) and 846.
       2.       On November 6, 2019 Mr. Sosa-Hernandez pleaded guilty to those charges and
                sentencing is currently scheduled for June 29, 2020.
       3.       A final PSR has been prepared and undersigned counsel has reviewed it with Mr.
                Sosa-Hernandez. Undersigned counsel has communicated with Mr. Sosa but has
                not yet prepared a sentencing memorandum due to pressing matters involving
                incarcerated clients. Undersigned counsel expects to finish the last of those matters
                by the end of next week and will draft and file a sentencing memo the following
                week.
       4.       Mr. Sosa-Hernandez has been compliant with all conditions of his release.
       5.       Undersigned counsel has consulted with AUSA Nathan Gentile and he does not
                object to this request.
         Case 3:19-cr-00155-SRU Document 70 Filed 06/19/20 Page 2 of 3



       WHEREFORE, for the foregoing reasons, the defendant respectfully requests this Motion

to Continue Sentencing be granted.



                                          Respectfully submitted,
                                          DESNY SOSA-HERNANDEZ

                                          ___/s/ Audrey Felsen_
                                          Audrey A. Felsen, Esq.
                                          Koffsky & Felsen, LLC
                                          1150 Bedford Street
                                          Stamford, CT 06905
                                          Phone: (203) 327-1500
                                          Fax: (203) 327-7660
                                          Fed. Bar. No.: ct20891
                                          afelsen@aol.com
         Case 3:19-cr-00155-SRU Document 70 Filed 06/19/20 Page 3 of 3



                                      CERTIFICATION



       THIS IS TO CERTIFY that on June 19, 2020 a copy of the foregoing was filed

electronically [and served by mail on anyone unable to accept electronic filing]. Notice of this

filing will be sent by e-mail to all parties by operation of the Court’s electronic filing system.

Parties may access this filing through the Court’s system.




                                                     __/s/ Audrey Felsen__
                                                     Audrey A. Felsen
